Title: Thomas Jefferson to the Albemarle Buckmountain Baptist Church, 13 April 1809
From: Jefferson, Thomas
To: Buckmountain Baptist Church (Albemarle Co.)


          I thank you, my friends & neighbors, for your kind congratulations on my return to my native home, & on the opportunities it will give me of enjoying, amidst your affections the comforts of retirement & rest. your approbation of my conduct is the more valued as you have best known me, & is an ample reward for any services I may have rendered. we have acted together from the origin to the end of a memorable revolution, and we have contributed, each in the line allotted us, our endeavors to render it’s issue a permanent blessing to our country. that our social intercourse may, to the evening of our days, be cheered & cemented by witnessing the freedom & happiness for which we have laboured will be my constant prayer. Accept the offering of my affectionate esteem & respect.
           Th: Jefferson Monticello Apr. 13. 09 
        